                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                              DOCKET NO. 3:15-CR-00213-MOC-DSC

    UNITED STATES OF AMERICA,                                        )
                                                                     )
                                                                     )
                                                                     )
    Vs.                                                              )                    ORDER
                                                                     )
    DONALD DODT,                                                     )
                                                                     )
                           Defendant.                                )


          THIS MATTER is before the Court on Defendant Dodt’s Opposition to Michael Saxon’s

Motion for Trial Continuance or, In the Alternative, Severing of his Trial. Prior to the time for a

Response, the Court reviewed such motion and determined that it was a Motion to Dismiss based

on a violation of constitutional speedy trial and a Renewed Motion to Sever and conveyed that

determination to the parties. Inasmuch as it was clear that the trial as to Defendant Saxon could

not proceed in March due to a genuine need for that defendant to prepare (as well as an outstanding

motion), the Court granted that motion and continued the matter as to Defendant Saxon and the

remaining co-defendants, excepting out Defendant Dodt for consideration of the above motions.1

          Review of Defendant Dodt’s (hereinafter “defendant’s’) brief reveals that his demand for

trial in March is based on a number of concerns. First, defendant argues that a presumption has

already arisen under the Sixth Amendment that his speedy trial rights have been violated and that

further continuance past the March term will only aggravate that constitutional violation. Second,

defendant has expressed concerns based on his advanced age, his suffering a number of chronic


1
  From the outset, the Court notes the government’s disagreement with this Court’s determination that Defendant
Dodt has moved to dismiss based on a violation of Sixth Amendment speedy trial. Having reviewed that argument,
the Court finds that where a defendant claims that a speedy trial violation has occurred, that party has -- when the
pleading is read in a manner most favorable to defendant as courts must do -- moved to dismiss.

                                                         1
illnesses, and the fact that he remains detained pending trial. As each of these arguments merit

serious consideration, they will be addressed seriatim.



                               FINDINGS AND CONCLUSIONS

I.     Alleged Violation of Defendant’s Right to a Speedy Trial

       Since at least 2006, the Supreme Court has made clear that “speedy trial waivers” are

ineffectual when it comes to statutory speedy trial. Zedner v. United States, 547 U.S. 489 (2006).

Indeed, the Court of Appeals for the Fourth Circuit has reiterated the point, holding as follows:

              The record establishes that, in granting the pre- Zedner continuance
       on March 24, 2006, the district court focused on the speedy trial waivers and
       the schedules of counsel and the court. At no point during the conference did
       the court mention a concern about giving the parties additional time to
       prepare for trial or mention other ends-of-justice factors.
                                           ***
       Zedner's new interpretation of the Speedy Trial Act imposed stricter
       requirements for granting ends-of-justice continuances. These requirements
       meant, among other things, that the Henrys' speedy trial waivers were
       invalid. The district court acted immediately after Zedner was issued,
       bringing the problem to the parties' attention and attempting
       (understandably) to rectify it and keep the case on track. Zedner's strictures,
       however, made it impossible for the district court to square the March 24,
       2006, continuance with the Act.

United States v. Henry, 538 F.3d 300, 306 (4th Cir. 2008). Although not alleged, the Court

will first consider whether there has been as statutory speedy trial violation and then

consider whether there has been a constitutional speedy trial violation.

       A.      Statutory Speedy Trial

       The Speedy Trial Act provides in relevant part that the time period for a statutory speedy

trial claim under 18 U.S.C. § 3161(c)(1) is measured from “the filing date (and making public) of

the ... indictment, or from the date the defendant has appeared before a judicial officer of the court


                                                  2
in which such charge is pending, whichever date last occurs.” Id. Review of the docket reveals

that the Indictment was filed September 16, 2015 (#3), that defendant made his first appearance

before a judicial officer October 6, 2017 (#s 6, 7 & 8), and that he was arraigned October 12, 2017.

See Clerk’s Minute Entries.

       Review of the docket also reveals that since arraignment (the later date for statutory Speedy

Trial purposes), all the time up to an inclusive of the March 2019 docket call is excludable time.

Trial was initially set for November 20, 2017. Since then, Defendant filed five motions to continue,

resulting in the continuance of his case to November 2018. (Motions to Continue ## 144, 149, 171,

190, 203). On October 23, 2018, upon motion of co-Defendant Stephen Finck, the trial was

continued to January 22, 2019. Defendant did not object to this continuance. On November 27,

2018, co-Defendant Michael Saxon was arraigned, pled not guilty, and was joined in the trial set

for January 22, 2018.

       On January 7, 2019, Defendant Saxon moved to continue the January 2019 trial date to

allow counsel time to review discovery and prepare Defendant Saxon’s defense. Defendant Saxon

requested a continuance to on or after May 1, 2019 due to preparation for a lengthy trial in a

separate matter set for April 1, 2019. MTC (#243). Defendant Dodt did not object to the motion

or file a motion to sever at that time. The Court granted the motion, but continued the trial to March

18, 2019, instead of May, explaining “[w]hile counsel has requested to the May term due to another

trial, the Court finds it best to continue matters from term-to-term as what appears to be a certain

April trial when viewed from January may not be so certain in March.” Order (#249 at 2, n.1.)

       After such continuance was allowed in part, on January 16, 2019, Defendant filed his initial

motion to sever, requesting severance from his co-defendants and objecting to any further

continuance. On February 5, 2019, the Court denied defendant’s Motion. Relevant to the present



                                                  3
Motion, this Court denied defendant’s Sixth Amendment argument, pointing to defendant’s own

multiple motions to continue and the number of contested, dispositive motions that would have

necessitated continuance from the January 2019 term. Further, the Court rejected defendant’s

claimed grounds of prejudice, including the one raised again here relating to alleged health issues.

Moreover, the Court stressed the presumption and efficiencies in favor of trying members of a

conspiracy together. On February 8, 2019, co-defendant Saxon filed his second motion to continue,

to which defendant herein objected not to a continuance for that defendant, but to a further

continuance of the matter as to him.

       Each continuance as to defendant has, in accordance with guidance from the Court of

Appeals for the Fourth Circuit, been documented by a written order, has cited to the relevant

provision of the Speedy Trial Act, and has provided the Court’s reasoning for allowance of each

continuance. There has, therefore, been no violation of the Speedy Trial Act as to this defendant.

       B.      Constitutional Speedy Trial

       Distinct from the Speedy Trial Act is the Sixth Amendment right of defendant to a speedy

and public trial. To establish a Sixth Amendment violation, a defendant must show that the Barker

v. Wingo factors weigh in his favor. See Barker v. Wingo, 407 U.S. 514 (1972). Those factors

are: (1) whether the delay was uncommonly long; (2) what the reason was for the delay; (3)

whether the defendant asserted his right to a speedy trial; and (4) whether prejudice resulted to the

defendant. Id. at 530. A one-year delay is generally treated as presumptively prejudicial. United

States v. Thomas, 55 F.3d 144, 149 (4th Cir.1995) (citing Doggett v. United States, 505 U.S. 647

(1992)). In considering this motion, the Court will consider the Barker v. Wingo factors.

       While delay of more than a year is not usual, the Court cannot conclude that it is

uncommon. In complex mail and wire fraud conspiracies involving multiple defendants in foreign



                                                 4
countries, delay in excess of a year is not uncommon. As this Court has discovered in this and

other similar fraud cases, review of the gigabytes of ESI discovery can take months, appointment

of experts, and substantial funds. And that is just one example as fraud cases seem to be the top

cases for “mega case” funding. Indeed, the Court just finished trying a nearly identical mail and

wire fraud conspiracy case (albeit a different product), which took over two years to get to trial.

While similar in charges, that case did not involve an international conspiracy, extradition, and the

complex and costly discovery necessitated by having most of the alleged unlawful conduct occur

in another country. Thus, the Court concludes that the delay in this matter is not uncommon. This

factor weighs against defendant’s Sixth Amendment argument.

       As to the reasons for the delay -- which has clearly been more than one year since

arraignment -- is specified in the motions and orders as to each continuance applicable to this

defendant. Indeed, they were reviewed in the Court’s previous Order denying severance. Without

repeating those reasons herein, the Court finds such reasons to be in defendant’s best interest as

most of the time sought was by and for this defendant. The representations made by defendant

through counsel in those motions were strong, well founded, and clearly in furtherance of

defendant being able to adequately prepare his defense. Further, those continuances have all been

in the public’s best interest as they further the ends of justice for all concerned as this Court’s and

the public’s central concern is precisely in line with the Sixth Amendment, a fair trial for every

defendant. Finally, in considering the prejudice factor, the court can discern no prejudice to the

defendant as the reasons for the delay have furthered rather than impeded his substantial liberty

interests. This factor weighs against defendant’s Sixth Amendment argument.

       Next, the Court has considered whether the defendant has asserted his right to a speedy

trial. The first assertion of that right was on or about January 16, 2019 and was contained in his



                                                  5
Motion to Sever. This factor weighs in favor of defendant’s Sixth Amendment argument. It is,

however, tempered by its relatively late assertion as up until that date, defendant was a major

proponent of continuance in aid of his own preparation of an adequate defense.

         Finally, the Court has considered whether prejudice has resulted to the defendant. This

prejudice inquiry focuses on “the interests [that] . . . the speedy trial right was designed to protect.”

United States v. Grimmond, 137 F.3d 823, 829 (4th Cir. 1998). These interests include: “(1)

preventing oppressive pretrial incarceration, (2) minimizing the anxiety and concern of the

accused, and (3) limiting the possibility that the defense will be impaired.” Id.                      As to the first

concern, detention, the Court has gone back and listened to the detention proceedings before the

magistrate judge. At that proceeding, defendant waived hearing as he was then not prepared to

meet the government’s evidence favoring detention.                     Review of the pleadings reveals that

defendant – although well within his rights in this district – has not sought further consideration

of detention by asking for an additional hearing.2 As to the second element, physical and mental

health concerns, defendant has pointed to no health condition that is terminal or unusual in a jail

setting. Indeed, in the last Order, this Court specifically advised defendant that if he believed he

was receiving inadequate care, this Court wanted to know about it immediately. The Court has

heard nothing. As to the third, element, it is readily apparent to the Court that defendant’s ability

to prepare an adequate defense has been in no manner impaired by detention. Without disclosing

any of the defense teams trial strategy, this Court can affirmatively state that defendant has been

afforded exceptional counsel and funding with which to put on a defense. If anything, his


2
 Where a defendant waives a detention hearing, this district has traditionally allowed that defendant to ask for a
detention hearing at a later date when they are better prepared. Based on this Court’s review of the Pretrial Report
and the recording of the detention hearing, one thing that may assist defendant is having his friend who is holding
his United States passport in Costa Rica deliver it to defendant’s attorney for tender to pretrial services. While this
may well not alleviate the flight concerns of the government or the magistrate judge, it is certainly a step that could
be taken if defendant believes he is a candidate for release. To that end, defendant is granted leave to request a
detention hearing before the magistrate judge.

                                                           6
continued detention may have assisted his defense as it appears from the pleadings that the only

third-party willing to be a custodian resides out-of-state. Defendant has not moved this Court to

deem him physically incompetent to stand trial, does not claim that any of these health issues are

impacting his ability to stand trial, or specify how additional delay will impact his health and give

rise to actual prejudice to his right to a fair trial. This factor weighs against defendant’s Sixth

Amendment argument.

       Based on the balancing of the Wingo factors, defendant’s Sixth Amendment speedy trial

right has not and will not be violated by a further continuance.

II.    Renewed Motion for Severance

       As the Sixth Amendment arguments also form the core of defendant’s argument for

reconsideration of severance, severance will again be denied for the reasons discussed above and

more thoroughly discussed in the previous Order, which is incorporated herein by reference.

        In light of the foregoing, this Court will continue to adhere to the well-established principle

that defendants who are charged in the same criminal conspiracy should be tried together. Joint

trials are favored in those cases in which defendants have been indicted together for the sake of

judicial economy, United States v. McManus, 23 F.3d 878, 883 (4th Cir. 1994), and no compelling

new reasons for severance have been advanced in the instant motion.

                                            ORDER

       IT IS, THEREFORE, ORDERED that defendant’s Motion to Dismiss based on a

violation of constitutional speedy trial and Renewed Motion to Sever, which were contained in

Defendant Dodt’s Opposition to Michael Saxon’s Motion for Trial Continuance or, In the

Alternative, Severing of his Trial (#272), are DENIED.




                                                  7
       IT IS ORDERED that Defendant Dodt is continued from the March 2019 trial term. The

Court finds the delay caused by such continuance shall be excluded in accordance with 18 U.S.C.

§ 3161(h)(6) as a reasonable period of delay as such defendant is joined with a co-defendant whose

case has been continued from the term and as to whom the time for trial has not run and no motion

for severance has been granted. This matter is, therefore, continued to the May 2019 term, and the

time is excluded. The time for filing pretrial motions is ENLARGED by 60 days.



       IT IS FURTHER ORDERED that defendant is granted leave to file a request for a

detention or bond hearing before a United States Magistrate Judge when and if he is prepared.



                                           Signed: February 22, 2019




                                                8
